Citation Nr: 9931245	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for impotence, allegedly 
resulting from treatment rendered during VA hospitalization 
from May 25, 1990 to June 1, 1990 and/or from surgery 
performed during VA hospitalization from June 25, 1990 to 
July 2, 1990.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for inability to ejaculate, 
allegedly resulting from treatment rendered during VA 
hospitalization from May 25, 1990 to June 1, 1990 and/or from 
surgery performed during VA hospitalization from June 25, 
1990 to July 2, 1990.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder, 
allegedly resulting from treatment rendered during VA 
hospitalization from May 25, 1990 to June 1, 1990 and/or from 
surgery performed during VA hospitalization from June 25, 
1990 to July 2, 1990.

4.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a seizure disorder, 
allegedly resulting from a VA examination performed on May 
23, 1990 and/or from surgery performed during VA 
hospitalization from June 25, 1990 to July 2, 1990.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from June 1953 to May 
1956.

An original claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 was received in January 
1992.  Adjudication of the veteran's claim was stayed by VA 
in view of a decision of the United States Court of Appeals 
for Veterans Claims (Court) which invalidated a regulation 
which implemented 38 U.S.C.A. § 1151.  After the completion 
of litigation which followed the Court's decision and 
subsequent amendment of pertinent regulations, the stay was 
lifted.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
applied the amended regulatory criteria and denied the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  A September 1995 rating 
decision denied section 1151 benefits for a psychiatric 
disorder and for impotence and inability to ejaculate, 
allegedly resulting from examination or treatment rendered by 
VA.  A hearing was held before an RO hearing officer in July 
1996.  A transcript of the hearing is of record.  A December 
1996 rating decision also denied section 1151 benefits for a 
seizure disorder, allegedly resulting from examination or 
treatment rendered by VA.

In November 1997 the veteran and his wife appeared and gave 
testimony at a hearing before the undersigned Member of the 
Board.  A transcript of that hearing is of record.

The Board remanded the case to the RO in April 1998 for 
further development of the evidence.  The development 
requested on remand was completed, and the case was returned 
to the Board for continuation of appellate review.

A hearing was held before the undersigned Member of the Board 
in July 1999.  Testimony was again provided by the veteran 
and his spouse.  A transcript of the hearing is of record.  
At the hearing, the veteran's representative clarified that 
the claimed injury for which compensation was sought actually 
occurred during a procedure performed by VA on May 25, 1990, 
rather than at an examination performed by VA on May 23, 
1990.  Accordingly, the issues on the title page of the this 
decision, in contrast to the April 1998 remand order, have 
been restated to reflect the changed date.


FINDINGS OF FACT

1.  Generalized anxiety disorder was identified on VA 
psychiatric examination performed on May 23, 1990.  

2.  The veteran had a psychiatric disorder which preexisted 
VA hospitalization from May 25, 1990 to June 1, 1990 and VA 
hospitalization from June 25, 1990 to July 2, 1990.

3.  He was hospitalized at a VA medical facility from May 25, 
1990 to June 1, 1990 for treatment of acute urinary 
retention, during which time he underwent unsuccessful 
attempts at Foley catheterization, followed by successful 
placement of a suprapubic tube to void urine.

4.  He was again hospitalized by VA from June 25, 1990 to 
July 2, 1990, and underwent a transurethral resection of the 
prostate (TURP) to treat prostate enlargement.  

5.  Impotence now present did not result from VA treatment 
rendered during the period from May 25, 1990 to July 2, 1990.

6.  Retrograde ejaculation developed as a result of a TURP 
performed by VA during hospitalization from June 25, 1990 to 
July 2, 1990.  

7.  A preexisting psychiatric disorder underwent an increase 
in severity due to VA treatment rendered during the period 
from May 25, 1990 to July 2, 1990.  

8.  The veteran does not currently have a seizure disorder, 
and any jerking of the left side of the body, particularly 
the left leg, if indicative of a neurological disorder, did 
not result from VA treatment rendered during the period from 
May 25, 1990 to July 2, 1990.  


CONCLUSIONS OF LAW

1.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for impotence based on 
VA treatment rendered from May 25, 1990 to July 2, 1990 have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.358 (1998).

2.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for inability to 
ejaculate based on VA treatment rendered from May 25, 1990 to 
July 2, 1990 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (1998).

3.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a psychiatric 
disorder based on VA treatment rendered from May 25, 1990 to 
July 2, 1990 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (1998).

4.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a seizure disorder 
based on VA treatment rendered from May 25, 1990 to July 2, 
1990 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record discloses that the veteran was 
examined by a VA psychiatrist on May 23, 1990.  On mental 
status interview, it was found that he was moderately 
depressed.  The diagnosis was generalized anxiety disorder.  
On a VA general medical examination performed on May 23, 
1990, the diagnoses included hypertension; diabetes mellitus, 
insulin-dependent; diabetic neuropathy; post-herpetic 
syndrome; and chronic renal failure.  

A December 1990 VA outpatient report indicates a history of 
twitching of the left lower extremity, and the assessment was 
rule out Jacksonian seizure.  In February 1991, an 
electroencephalogram was found to be slightly abnormal, but 
no specific neurologic disorder was then identified.  Medical 
records from VA and private treatment providers, dated 
through May 1994, reflect various complaints and problems, 
including erectile dysfunction, retrograde ejaculation, a 
sleep disorder, anxiety, depression, diabetes and diabetic 
neuropathy, hypertension, and post-herpetic syndrome.  

Statements from private physicians, each dated in August 
1996, have been associated with the claims file.  Brooks A. 
Mick, M.D., advised that the veteran had experienced many 
major medical emergencies, in the past 13 months, including a 
myocardial infarction, quintuple coronary bypass, pacemaker, 
kidney failure, stroke, adrenal failure, liver failure, and 
multiple organ shutdowns.  All of the conditions were life-
threatening emergencies which had occurred simultaneously and 
which the veteran had survived.  Gerard Abate, M.D., related 
that the veteran's diabetes had been longstanding and had 
exacerbated his coronary disease, which subsequently resulted 
in surgery the year before.  Anne L. Leddy, M.D., noted that 
the veteran's diabetes had been out of control for many 
years.  Because of his diabetes, he now had reduced kidney 
function, retinopathy, and had made a very slow recovery from 
recent open heart surgery.  His diabetic neuropathy in both 
feet had progressed rapidly.  Received in October 1996 was a 
statement, dated in August 1993, indicating that the veteran 
underwent cystoscopy and dilatation of a bulbous urethral 
stricture.  

At the Board hearing in November 1997 the veteran submitted a 
report from T. D. Coe, a clinical psychologist, dated 
November 5, 1997.  The veteran referred to having been 
traumatized by VA treatment of his urologic problems, 
including a mishandled attempt at catheterization and a 
prostate operation performed without his consent.  Based on 
interviews and psychological testing, the assessment was that 
the veteran was extremely emotionally distressed about his 
medical condition.  His emotional distress was manifested as 
a feeling of tremendous anger towards VA over perceived 
mistreatment.  There was significant anxiety and depression.  
The report concludes that the veteran's emotional suffering 
and physical suffering were due to the iatrogenic condition 
(apparently induced by VA physicians in 1990).

Additional items of evidence were added to the claims folder 
subsequent to the Board's April 1998 remand order.  They are 
referenced below.

A VA hospital summary indicates that the veteran was admitted 
to a medical facility on May 25, 1990.  He related that he 
had experienced progressive voiding difficulties since 
January 1990.  Emergency room doctors were unable to pass a 
Foley catheter, and the veteran was referred to the 
genitourinary clinic.  Subsequently, he had a suprapubic tube 
placed with 750 cc of urine returned.  It was noted that the 
veteran had a history of diabetes and hypertension; he was 
insulin dependent.  He was admitted to the hospital for fluid 
monitoring after chronic urinary retention.  He was started 
on half normal saline maintenance fluid; his diureses were 
matched relatively well with the fluid intake.  His 
creatinine level on admission was 2.7,with blood urea 
nitrogen (BUN) of 27.  He had hypertension on admission, with 
blood pressures up to 230 systolic.  Adjustments were made in 
his antihypertensive medication, and this decreased his blood 
pressure to the 160 range.  In addition, he was started on 
his usual insulin regimen.  Some reduction was effected in 
the level of his blood glucose.  His creatinine was 1.6 at 
the time of discharge, with a BUN of 19.  Complete clinical 
records of the period of VA hospitalization from May 25, 1990 
to June 1, 1990 have been associated with the claims file.  
The clinical records do not make reference to the veteran's 
having sustained bleeding or loss of consciousness upon 
attempts at urinary catheterization.

Clinical records of the period of VA hospitalization from 
June 25, 1990 to July 2, 1990 have been associated with the 
claims file.  These records include a form entitled:  Request 
for Administration of Anesthesia and for Performance of 
Operations and other Procedures.  The form advises the 
veteran that he was going to undergo a TURP.  It explains 
that the procedure involved removing obstructing prostate 
tissue through the penis.  The counseling surgeon verified 
that the veteran had been advised of the nature of the 
proposed procedure, attendant risks involved, and expected 
results.  The veteran's signature, obtained on June 26, 1990, 
appears at the bottom of the consent form and was given after 
his acknowledgment that he understood the matters explained 
by the counseling physician.  A VA employee, other than the 
counseling physician, signed as having witnessed that the 
veteran signed the document. 

A clinical notation of June 26, 1990 relates that the veteran 
experienced a 5-second seizure of which he was unaware.  
Seizure precautions were taken.  An operative report shows 
that a TURP was performed on June 27, 1990.  There were no 
complications at surgery.  Another 5-second seizure was 
observed on June 30, 1990.  The veteran was voiding well at 
discharge from hospitalization on July 2, 1990.

A psychiatric examination was arranged by VA in December 
1998.  The veteran indicated that VA surgery performed on May 
25, 1990 had left him unable to ejaculate or to have sexual 
intercourse.  He described having symptoms of diminished 
energy since 1990, as well as inability to perform sexually.  
He referred to a tendency to kick his left leg violently 
during the night.  He acknowledged that he had been very 
depressed since 1990.  According to history, he had been 
treated at a VA hospital on May 25, 1990 for a hyperextended 
bladder.  Five different medical workers, all of them 
inexperienced, had attempted to insert an oversized 
cystoscope to dilate the urethra.  No anesthesia was 
administered; excruciating pain accompanied efforts to force 
open the urethra; he lost consciousness; he woke up in a 
"puddle of blood."  Finally, a suprapubic catheter was 
inserted, lancing the bladder, and causing urine to splatter 
all over the place.  He had not given consent for the 
procedure.  Later, on June 25, 1990, he returned to the VA 
hospital and informed medical personnel that he did not want 
further surgery.  He refused to sign a form consenting to 
surgery involving the bladder or genitourinary tract; he was 
then given a consent form to sign, but was informed that the 
procedure to which he had consented involved his diabetes.  
He woke up to discover that VA had performed a transurethral 
resection.  

On mental status examination, the veteran was found to be 
fully oriented and generally seemed to be in contact with 
reality.  He spoke clearly, but was definitely emotional and 
his speech was markedly tinged with anger when describing 
what had happened to him in the past.  He denied 
hallucinations or paranoid ideation.  He denied obsessions or 
compulsions, but his discussion of perceived mistreatment by 
VA had a slightly obsessional quality.  

The diagnosis on Axis I was depression secondary to medical 
problems (impotence and other multiple medical problems) with 
depressed mood, frustration, and anger.  The examiner 
remarked that there was no apparent diagnosis to record on 
Axis II, but added that the possibility of a personality 
disorder could not be excluded.  It was observed that there 
was a depressive quality to the veteran's problems.  He had 
been in treatment with Thomas Coe, Ph.D., whom the examiner 
found to be a reliable clinician.  Dr. Coe believed that the 
veteran had significant symptoms of depression and anxiety 
and that symptomatology was secondary to medical problems 
and, in particular, the loss of sexual functioning.  

In a February 1999 addendum note, the above-referenced 
examiner stated that the veteran's records had been reviewed.  
The assessment was that it was likely that the veteran's 
psychiatric illnesses, including depression secondary to 
medical causes, as well as anxiety symptoms, were the result 
of medical examinations and surgeries/procedures as 
experienced by the veteran.  According to the physician, the 
veteran clearly believed that VA treatment procedures had 
done him harm.  He was quite depressed, angered and 
frustrated by this.  The examiner pointed out that the 
veteran's perception of what occurred absolutely contributed 
to his emotional illness.

A urological examination was arranged by VA in January 1999.  
The veteran gave a history of impotence and ejaculatory 
dysfunction since VA performed a TURP in June 1990.  He 
indicated that the TURP was performed for urinary retention 
after earlier traumatic attempts at catheterization, followed 
by the placement of suprapubic tube.  Subsequent to the TURP, 
there had been no urinary difficulties and he had voided with 
a good stream.  On clinical inspection, it was found that the 
prostate weighed 35 grams and was benign and nontender.   No 
defects of other genitourinary structures were reported.  

The examiner referred to the veteran's claims of erectile 
dysfunction, status post TURP.  The examiner's impression was 
that the veteran had multiple concomitant disease which could 
certainly contribute to erectile dysfunction, including 
significant vascular disease, hypercholesterolemia, insulin 
dependent diabetes, hypertension, and multiple cardiac 
medications.  The incidence of erectile dysfunction secondary 
to a TURP was quite low, and there was no physiologic 
explanation for this in a normally performed procedure.  It 
was, therefore, the physician's assessment that the veteran's 
impotence was more likely than not the result of his 
concomitant medical therapy rather than the previously-
referenced VA surgical procedures.  The examiner also 
observed that ejaculatory dysfunction, specifically 
retrograde ejaculation, was indeed typically found after a 
TURP; however, there was no physiologic explanation for 
anorgasmia based on any procedures done by VA.  

A neurological examination was arranged by VA in December 
1998.  A history was provided by the veteran, and 
supplemented by his spouse.  According to history, he had 
presented at a VA medical facility on May 25, 1990, with a 
hyperextended bladder.  After several unsuccessful attempts, 
a catheter was finally inserted.  The procedure produced 
extreme pain, which caused him to pass out.  Upon regaining 
consciousness, he experienced a violent kicking of the left 
leg.  The veteran was kept in the hospital for observation 
following the catheter insertion.  Thereafter, he displayed 
drooping of the left face, and numbness of the left arm and 
face; however, he did not have numbness or weakness of the 
left leg.  Even since the period of hospitalization, he 
exhibited a pattern of violent kicking and thrashing of the 
left leg.  He denied tonic-clonic movements.  There was no 
associated sphincteric dysfunction, i.e., urinating on 
himself, or loss of control of urination.  He had never had 
the episodes of shaking of the left leg prior to be being 
cystoscoped in May 1990.

The examiner related that a workup for a possible seizure 
disorder had been performed in January 1991.  An EEG and CAT 
scan of the head were negative; a seizure disorder was ruled 
out.  The narrative indicated that the veteran perceived, as 
quite traumatic, the VA treatment rendered during May and 
June of 1990.  

On neurological examination, the veteran was oriented to 
time, person and place.  Tests of cognition were performed 
adequately.  No defects were reported on cranial nerve 
testing.  Motor inspection showed intact strength in the 
upper and lower extremities.  Sensory inspection revealed 
impairment of position sense and vibration sense, to a point 
up to the ankles in both lower extremities.  The veteran 
walked with a slightly wide-based gait, ataxic, and usually 
ambulated with a cane.  Sensation to pinprick and touch were 
decreased from the toes up to below the knees.  Sensation 
appeared to be intact in the fingers.  Heel and toe walking 
could not be done because of sensory ataxia.  Romberg's test 
was positive.  The veteran tended to fall back because of 
severe peripheral neuropathy.  Cerebellar examination 
revealed intact finger-to-nose and heel-to-shin movements.  
Deep tendon reflexes were absent in all four extremities.  
Plantar responses were downgoing.  

The impression was that the veteran did not have a focal 
seizure or a seizure disorder, clinically.  The examiner did 
not believe that the violent kicking and thrashing of the 
veteran's left leg was neurological in etiology.  Further, 
the examiner observed that, if the reported left leg 
movements were neurological, the phenomenon might be a 
manifestation of nocturnal myoclonus; however, the examiner 
went on to state that nocturnal myoclonus was not consistent 
with the history presented.  The diagnoses recorded were 
diabetes with severe peripheral neuropathy, hypertension, and 
status post myocardial infarction with bypass surgery.

Medical records from Shawke A. Soueidan, M.D., were added to 
the claims file in September 1998.  An August 1997 treatment 
entry reflects that the veteran had been referred for 
evaluation of possible stroke, peripheral neuropathy and a 
sleep disorder.  The veteran provided a history of having 
passed out after multiple attempts by VA physicians to pass a 
Foley catheter or cystoscope.  Upon awakening from the 
attempts to pass the probe, he had very high blood pressure; 
he was trembling all over, mostly on the left side, and 
believed that he had suffered a stroke.  Since the procedure, 
he had experienced shaking at night and had nightmares.  
History indicated that he had been treated at the Medical 
College of Virginia during 1995 for unstable angina; he had a 
myocardial infarction and underwent five-way bypass surgery, 
complicated by multiple organ failure.  He may also have 
suffered a stroke at the time.  Currently, he complained of 
overall fatigue, muscle weakness, and difficulty moving and 
climbing or descending stairs.  He referred to numbness, 
tingling, burning and shooting pain sensations of the feet; 
chronic headaches; sinus problems; and snoring at night or 
occasional stoppage of breathing.  A general medical 
examination was conducted.  

The diagnostic impressions were:  diabetic neuropathy, 
painful; probably cerebrovascular accident; sleep disorder 
with nocturnal myoclonus or "psoriatic" leg movement; night 
time dreams from a sleep disorder, such as night terrors or 
hypoglycemia; and generalized fatigue and muscle weakness, 
which could be due to diabetic neuropathy, hypothyroidism or 
another muscular disease.  With respect to the cerebral 
vascular accident, the physician remarked that the exact 
timing was unclear:  whether it was in 1990, at the time of 
the cystoscopy or in 1995 at the time of the coronary artery 
bypass was unclear.  Most likely, it was at the time of the 
coronary artery bypass.  This was evidenced by a 
hyperreflexia on the left side, the upward drift, and the 
hemianopsia, all of which pointed to a right parietal 
infarct.

A September 1997 treatment entry from Dr. Soueidan relates 
that a sleep study demonstrated that the veteran had definite 
obstructive apnea.  Since starting continuous positive airway 
pressure (CPAP), he had remarkably improved.  He had 
reportedly been sleeping better and hardly had any jerks of 
the legs at night.  The diagnostic impressions were possible 
cerebrovascular accident, diabetic neuropathy with chronic 
pain, and sleep disorder.  

An October 1997 notation from Dr. Soueidan indicates that a 
review had been made of VA hospital records, provided by the 
veteran, relating to treatment of his prostatic hypertrophy 
and urinary obstruction.  It was observed that the veteran, 
during hospitalization, had apparently developed 
hypertension.  However, no mention was made of any clinical 
changes suggestive of hypertensive encephalopathy, such as 
retinal hemorrhages, EKG changes or congestive heart failure.  
The physician commented that the veteran might have suffered 
a cerebrovascular insult at that time if he indeed had 
hypertensive encephalopathy.  Dr. Soueidan added that it 
would now be guess work to determine the etiology of any 
cerebrovascular insult.

Treatment entries from Dr. Soueidan, dated in December 1997 
and March 1998, reflect the veteran's continued complaints of 
difficulty sleeping.  The physician suggested restless leg 
syndrome as a possible explanation for the veteran's sleep 
disorder.  On May 5, 1998, the veteran was seen on an 
emergent basis, complaining of increasing unsteadiness of and 
episodes of falling.  The physician stated that he was unsure 
if the veteran had experienced a cerebrovascular accident, 
particularly a hemorrhage.  While Dr. Soueidan observed that 
the veteran's weakness and dizziness might be related to 
metabolic problems with blood glucose, the current 
unsteadiness he displayed was worrisome for hemorrhagic 
cerebrovascular accident.  On May 12, 1998, the physician's 
assessment was that the possibility of a cerebrovascular 
accident could not be excluded, despite a normal CT scan of 
the brain; certainly, the veteran could have small vessel 
disease on the basis of diabetes and hypertension.  In July 
1998, the diagnostic impressions were multi-infarct state; 
excessive daytime somnolence, possibly secondary to 
obstructive sleep apnea.  

In statements and testimony in support of the claim, the 
appellant asserted that he developed a psychiatric disorder 
and seizure disorder, as well as impotence and inability to 
ejaculate, as a result of VA treatment.  It is maintained 
that he did not give consent to a procedure involving 
insertion of a probe into the penis during a VA examination 
performed on May 25, 1990.  It is claimed that he passed out 
and bled extensively after several forceful attempts to 
insert the probe into the penis.  It is maintained that he 
has experienced jerking and kicking in his sleep since the 
attempted insertion of the probe and continues to have 
nightmares and depression from that traumatic experience.  It 
is also contended that a transurethral resection of the 
prostate was performed on June 27, 1990, despite the 
veteran's refusal to sign a form granting informed consent 
for the procedure.

The appellant reiterated the substance of the above-
referenced assertions at a hearing held before the 
undersigned Board Member in July 1999.  Additionally, 
testimony from the appellant was to the effect that he 
suffered a stroke and was found to have very high blood 
pressure just after the May 25, 1990 procedure, performed by 
VA to place a probe in the penis to relieve urinary 
retention.  He stated that residuals of the stroke consisted 
of violent headaches and profound weakness.  He related that 
he experienced jerking of the left leg during sleep, and 
believed that this phenomenon was either a neurological 
and/or psychological reaction to the trauma of the May 25, 
1990 procedure.  He claimed that VA performed a TURP on June 
27, 1990, despite his explicit refusal of the procedure.  In 
this regard, he stated that he was deceived into thinking 
that he was receiving a shot of insulin, when in fact, he was 
given a sedative so that the TURP could be performed.  The 
appellant and his spouse stated that the appellant was 
capable of performing sexually prior to the May 25, 1990 
procedure, but had been unable to do so since that time.

II.  Legal Analysis

The Board notes that the appellant's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. Ct. 552, 556 
n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b), (c) (1) (1998).  

38 C.F.R. § 3.358 (c)(3) (1998) now provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.

It is contended, in essence, that the veteran now has 
impotence, ejaculatory dysfunction, a psychiatric disorder 
and a seizure disorder, all conditions alleged to have 
resulted from VA's forceful insertion of a catheter to drain 
urine or from a TURP performed by VA.  In either instance, 
treatment, which was rendered during periods of 
hospitalization from May 25, 1990 to June 1, 1990 and/or from 
June 25, 1990 to July 2, 1990, was directed at relieving 
symptoms of prostate enlargement, especially acute urinary 
retention.  

At the outset, the Board notes that the amended regulation, 
which is based on the above-cited judicial decisions, does 
not require negligence, fault or accident as a prerequisite 
to the grant of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  However, governing 
criteria which remain applicable to the disposition of this 
appeal still require an evidentiary showing that the veteran 
has additional disability resulting from VA treatment.

As to impotence, a urologist, who examined the veteran for VA 
pursuant to the Board's remand, determined that the veteran's 
impotence is most likely the result of one or a combination 
of several disorders the veteran experiences, rather than the 
result of urological procedures performed by VA.  The 
urologist pointed out that the veteran has diabetes and 
various cardiovascular disorders, and the examiner attributed 
the veteran's sexual dysfunction to these conditions.  From 
an organic standpoint, there is nothing in the physician's 
report to suggest that attempts to pass a catheter or the 
subsequent performance of the TURP, which did not produce 
surgical complications, had any impact on the veteran's 
capacity to achieve an erection.  

As to inability to ejaculate, the evidence demonstrates that 
the veteran has experienced retrograde ejaculation since 
undergoing the TURP performed by VA during hospitalization 
from June  25, 1990 to July 2, 1990.  The same urologist, who 
examined the veteran for VA pursuant to the Board's remand, 
explicitly stated that retrograde ejaculation is a typical 
outcome of a TURP.  However, the urologist's comments do not 
suggest that retrograde ejaculation is an outcome which is 
certain to result from or intended to result from a TURP.  

The evidence of record supports a finding by the Board that 
that the veteran has additional disability resulting from the 
TURP performed by VA on June 27, 1990.  That additional 
disability consists exclusively of retrograde ejaculation.  
At the same time, however, the evidence does not support a 
determination that the veteran has impotence which is 
attributable to either VA catheterization procedures 
performed on May 25, 1990 or the subsequent TURP performed on 
June 27, 1990.

As to a psychiatric disorder, the evidence demonstrates that 
the veteran had a generalized anxiety disorder, when he 
presented at a VA hospital on May 25, 1990 for 
catheterization to relieve acute urinary retention.  The 
question, then, is whether the preexisting psychiatric 
disorder underwent an increase in severity because of VA 
treatment.  

On VA psychiatric examination on May 23, 1990, two days 
before hospitalization, it was found that the veteran 
manifested a moderate degree of depression.  The record 
discloses that he experienced recurrent anxiety and 
depression subsequent to the VA urologic procedures.  A 
psychiatrist, who examined the veteran for VA pursuant to the 
Board's request for a medical opinion, observed that the 
veteran now experiences significant anxiety and depression.  
Further, the examiner specifically determined that 
psychiatric symptomatology was related to surgeries and 
procedures which had been rendered by VA, even if the 
veteran's depressive disorder is the product of a mistaken 
perception about the impact of VA treatment on his sexual 
functioning.  There is no medical evidence in the record 
which contradicts the opinion of the VA psychiatrist.  On the 
current record, compensation benefits must be granted on the 
basis that VA treatment produced an increase in severity of a 
preexisting psychiatric disorder.  

As to a seizure disorder, the medical evidence does indicate 
two brief seizures, one the day before the veteran underwent 
the TURP, and a second one three days after the procedure.  
The record indicates that he has reported a phenomenon of 
shaking of the left side of the body, especially the left 
leg, during the years since the VA urologic procedures 
performed during the period from May 25, 1990 to July 2, 
1990.  A neurologist, who examined the veteran for VA 
pursuant to the Board's remand, determined that the veteran 
did not now have a seizure disorder.  Accordingly, there is 
no basis for a grant of compensation benefits based on VA 
treatment since there is no objective evidence of the claimed 
additional disability.  

The Board notes that the neurologist's report indicates that 
the veteran may possibly have a neurological disorder 
manifested by a jerking of the left side body, particularly 
of the left leg.  However, there is nothing in the report 
which links the phenomenon of restless left leg to VA 
urological procedures performed during the period from May 
25, 1990 to July 2, 1990.  

Careful note has been taken of the contention that the 
veteran did not give consent to the catheterization performed 
on May 25, 1990 or consent to the TURP performed on June 27, 
1990.  As to the catheterization, there is no indication from 
the medical record that this is the type of procedure for 
which explicit consent must be obtained.  In any event, 
clinical records relating to the May 25, 1990 catheterization 
make no reference to the veteran's having bled or passed out, 
as he now contends.  Furthermore, as to the assertion that 
the veteran was effectively tricked into undergoing a TURP, 
after having been deceived into consenting to the 
administration of anesthesia, that assertion is directly 
contradicted by a signed form, which shows that he consented 
to the TURP after the nature of the procedure had been 
explained to him.  In all, the Board does not find the 
veteran's assertions about lack of consent to be credible.

The Board has taken note of the opinion provided by T.D. Coe, 
a clinical psychologist, apparently relating all of the 
veteran's current physical and mental illnesses to VA 
treatment.  With respect to impotence and a seizure disorder 
allegedly stemming from VA treatment, the Board has obtained 
medical opinions from a urologist and from a neurologist.  
Both of these examiners had the benefit of formulating an 
opinion based on an examination of the body system pertinent 
to issues on appeal, i.e., urological and neurological 
systems, while Dr. Coe, a psychologist, did not.  Moreover, 
each examiner is a specialist in the field of medicine as to 
which the Board sought medical opinion regarding any 
potential nexus between current disability and VA treatment.  
Neither examiner found a causal connection between claimed 
impotence or a claimed seizure disorder and VA treatment.  

In sum, the opinions provided by the specialists are based on 
a more complete assessment of the veteran's medical history 
and on greater expertise than is the opinion from Dr. Coe.  
Under the circumstances, the Board finds that greater 
probative value attaches to the reports of these physicians 
than to the report provided by Dr. Coe.  The Board has also 
considered the reports provided by Dr. Soueidan, but notes 
that these reports do not serve to link any of the disorders, 
which are the subjects of this appeal, to VA treatment.


As to the claims for section 1151 benefits for impotence and 
a seizure disorder, there is not an approximate balance of 
positive and negative evidence regarding these issues on 
appeal, so as to warrant application of the doctrine of 
benefit of doubt.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for impotence, allegedly 
resulting from treatment rendered during VA hospitalization 
from May 25, 1990 to June 1, 1990 and/or from surgery 
performed during VA hospitalization from June 25, 1990 to 
July 2, 1990 is denied.


2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for inability to ejaculate, 
allegedly resulting from treatment rendered during VA 
hospitalization from May 25, 1990 to June 1, 1990 and/or from 
surgery performed during VA hospitalization from June 25, 
1990 to July 2, 1990 is granted.


3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder, 
allegedly resulting from treatment rendered during VA 
hospitalization from May 25, 1990 to June 1, 1990 and/or from 
surgery performed during VA hospitalization from June 25, 
1990 to July 2, 1990 is granted.


4.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a seizure disorder, 
allegedly resulting from a VA examination performed on May 
23, 1990 and/or from surgery performed during VA 
hospitalization from June 25, 1990 to July 2, 1990 is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

